 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10

11   ROD ANTHONY HUFF,                   Case No. ED CV 21-0901 AB (RAO)
12                     Plaintiff,
13         v.                            JUDGMENT
14   PEOPLE OF THE STATE,
15                     Defendant.
16

17        IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
18   with prejudice for the reasons set forth in the related Memorandum and Order
19   Regarding Summary Dismissal.
20

21   DATED: June 29, 2021
22
                                       ANDRÉ BIROTTE JR.
23                                     UNITED STATES DISTRICT JUDGE
24

25

26

27

28
